        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


CRYSTAL HAMMOND,

      Plaintiff,                               CIVIL ACTION FILE NO.:

vs.
                                               JURY TRIAL DEMANDED
GEORGIA DEPARTMENT OF
JUVENILLE JUSTICE,

      Defendant.

                                 COMPLAINT

      Plaintiff Crystal Hammond (hereinafter “Ms. Hammond” or “Plaintiff”) files

this Complaint against the Defendant Department of Juvenile Justice (hereinafter

“DJJ” or “Defendant”) showing the Court that Defendant violated the Emergency

Paid Sick Leave Act and the Fair Labor Standards Act as follows:

                               INTRODUCTION

      In response to the COVID-19 pandemic, the Emergency Paid Sick Leave Act

(EPSLA) was enacted to provide full-time covered employees up to 80 hours of paid

sick leave. The EPSLA expressly applies to state governments and public agencies

and allows employees the ability to take paid sick leave if the employee has been

advised to self-quarantine by a health care provider. Further, the EPSLA prohibits

employers from discharging, disciplining, and/or discriminating against an

                                        1
        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 2 of 15




employee who took or requested leave covered by the Emergency Paid Sick Leave

Act.

       Here, Plaintiff Hammond was directly exposed to a COVID-19 positive

individual on October 31, 2020. When she started feeling ill on November 3, 2020,

she went to see a medical provider who placed her in quarantine until fourteen days

from her direct exposure, or until November 13, 2020.

       On the very same day that her medical provider placed her in quarantine due

to direct exposure to COVID-19, Plaintiff Hammond informed the Defendant and

provided it with her medical documentation. On three occasions Plaintiff Hammond

requested information from the Defendant regarding coverage under the Emergency

Paid Sick Leave Act. The Defendant provided no information for over a week until

on November 10, 2020 when it denied her leave (without first providing her the

ability to supplement her documentation) and ordered that she return to work on

November 11, 2020 (while still under her medical provider’s quarantine orders). The

Defendant terminated Plaintiff because and in retaliation for taking and requesting

leave protected by the EPSLA. Plaintiff offered to return to work on November 16,

2020 (the next scheduled order day following expiration of her medical provider’s

quarantine), but the Defendant refused to allow her to return to work.




                                         2
        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 3 of 15




                   PARTIES, JURISDICTION, AND VENUE

      1.     At all times relevant to this action, Plaintiff Hammond was a citizen

and resident of the State of Georgia.

      2.     At all times relevant to this action, Plaintiff Hammond was an employee

of the DJJ within the meaning of the Emergency Paid Sick Leave Act and Families

First Coronavirus Response Act (FFCRA), Public Law 116-127 §§ 5102(a),

5102(e)(1), 5111(1). See also 85 FR 19326-01; 29 CFR § 826.30(a).

      3.     Defendant Department of Juvenile Justice (“DJJ”) is a Georgia state

agency operating and headquartered in DeKalb County, Georgia, 3408 Covington

Highway, Decatur, GA 30032.

      4.     The DJJ is not a doctor’s office, hospital, health care center, clinic, post-

secondary educational institution offering health care instruction, medical school,

local health department or agency, nursing facility, retirement facility, nursing home,

home health care provider, any facility that performs laboratory or medical testing,

pharmacy.

      5.     During her employment with the DJJ, Plaintiff was not an employee of

a doctor's office, hospital, health care center, clinic, post-secondary educational

institution offering health care instruction, medical school, local health department

or agency, nursing facility, retirement facility, nursing home, home health care

provider, any facility that performs laboratory or medical testing, pharmacy.

                                           3
        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 4 of 15




      6.     The DJJ is not necessary for the provision of transport, care, healthcare,

comfort and nutrition of such patients, or others needed for the response to COVID-

19.

      7.     During her employment with the DJJ, Plaintiff was not an employee

necessary for the provision of transport, care, healthcare, comfort and nutrition of

such patients, or others needed for the response to COVID-19.

      8.     Defendant may be served by delivering a copy of the Complaint and

Summons to its primary office located at 3408 Covington Highway, Decatur, GA

30032 it its chief executive officer, Commissioner Tyrone Oliver.

      9.     This Court’s jurisdiction is proper pursuant to 28 U.S.C. § 1331 as the

claims herein present a federal question.

      10.    Venue is proper in this district and division under 28 U.S.C. § 1391

because Defendant resides in this district and division and conducts business in this

district and division.

                                      FACTS

      11.    On October 16, 2020 the DJJ hired Plaintiff Hammond as a HR Tech I.

      12.    During her employment with the DJJ, Plaintiff was normally scheduled

to work forty (40) hours or more per week.

      13.    On October 31, 2020, Plaintiff Hammond came into direct contact with

a COVID-19 positive individual.

                                            4
        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 5 of 15




      14.    On November 2, 2020, Plaintiff Hammond, unaware that she had been

directly exposed to COVID-19, felt healthy, and reported to work.

      15.    On the morning November 3, 2020, Plaintiff Hammond began feeling

ill and went to see her medical provider.

      16.    On November 3, 3020, Plaintiff Hammond informed the DJJ that her

medical provider had quarantined her for fourteen days because she had been in

direct contact with someone who tested positive for COVID-19.

      17.    Also on November 3, 2020, Plaintiff Hammond inquired into coverage

under the Emergency Paid Sick Leave Act (EPSLA) and emailed the DJJ

documentation taking her out of work until November 13, 2020.

      18.    Plaintiff Hammond provided the DJJ documentation in support of her

request for paid sick leave. The documentation she provided included a signed

statement containing the following information: her name; the dates for which leave

was requested; that Plaintiff Hammond had been advised by a health care provider

to self-quarantine due to concerns related to COVID-19; that she was is unable to

work because she had been advised by a health care provided to self-quarantine; and

the name of the health care provider who advised her to self-quarantine for COVID-

19 related reasons.

      19.    On November 3, 2020, the DJJ acknowledged receipt of her medical

provider’s work excuse due to direct exposure to COVID-19.

                                            5
        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 6 of 15




       20.   On November 4, 2020 Plaintiff Hammond inquired with the DJJ for a

second time about her eligibility for coverage under the Emergency Paid Sick Leave

Act.

       21.   From November 3, 2020 until November 10, 2020, the DJJ neither

commented on the sufficiency of Plaintiff’s documentation nor did it provide

Plaintiff Hammond with further information regarding coverage under the

Emergency Paid Sick Leave Act.

       22.   Starting on November 3, 2020, Plaintiff experienced symptoms

consistent with COVID-19.

       23.   On November 10, 2020, Plaintiff Hammond inquired with the DJJ for

a third time on her eligibility for coverage under the Emergency Paid Sick Leave

Act.

       24.   Only after her third inquiry into coverage under the Emergency Paid

Sick Leave Act, did the DJJ raise an objection to the completeness of the medical

documentation she submitted more than one week prior.

       25.   On November 10, 2020, the DJJ relayed to Plaintiff Hammond that it

felt that her physician’s documentation was insufficient and demanded she return on

November 11, 2020.




                                        6
        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 7 of 15




      26.    None of the objections raised by the DJJ regarding Plaintiff’s

documentation are required by the Emergency Paid Sick Leave Act and/or 29 C.F.R.

§ 826.100.

      27.    Plaintiff was still under a medical provider issued self-quarantine, as a

result of being directly exposed to a COVID-19 positive individual, on the day that

the DJJ ordered Plaintiff to return to work.

      28.    Plaintiff did not feel comfortable returning to work on November 11,

2020 because of her prior symptoms and because her physician had ordered her to

quarantine until November 13, 2020.

      29.    On November 10, 2020 Plaintiff did offer to obtain further

documentation from her physician. The DJJ told her not to.

      30.    At the end of her quarantine, Plaintiff was willing and able and offered

to return to work on her next scheduled work day. The DJJ refused to allow her to

return to work because it had terminated her employment.

      31.    The DJJ terminated Plaintiff’s employment because she requested

and/or took leave protected by and eligible for coverage under the Emergency Paid

Sick Leave Act.

 COUNT I: Wrongful Discharge in Violation of Section 15(a)(3) of the FLSA

      32.    Plaintiff incorporates the above paragraphs of her Complaint as if fully

restated herein.

                                          7
       Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 8 of 15




      33.   At all times relevant to this civil action, Plaintiff was a covered

employee under the EPSLA. See 29 CFR § 826.30.

      34.   At all times relevant to this civil action, Defendant was a covered

employer under the EPSLA, which applies to public agencies and state governmental

bodies. See 29 CFR § 826.40.

      35.   Plaintiff qualified for and was entitled to paid sick leave under the

EPSLA because she had been advised by a health care provider to self-quarantine

due to concerns related to COVID-19. See 29 CFR § 826.20.

      36.   Plaintiff provided the DJJ notice of her need for paid sick leave under

the EPSLA. See 29 CFR § 826.90.

      37.   Plaintiff provided the DJJ with the required documentation in support

of her request for paid sick leave under the EPSLA. See 29 CFR § 826.100.

      38.   Plaintiff’s leave documentation started the 14-day quarantine period on

the date that Plaintiff Hammond was directly exposed to COVID-19, rather than the

date of her appointment with a medical provider. This is not a grounds to reject

documentation. An Employer may not require the notice to include documentation

beyond what is allowed by § 826.100. 29 CFR § 826.100(c).

      39.   Similarly, Plaintiff’s attendance at work prior to her appointment with

her medical provider, prior to experiencing COVID-19 symptoms, and prior to her




                                        8
        Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 9 of 15




medical provider ordering she self-quarantine is not a justified grounds to reject

Plaintiff’s documentation. 29 CFR § 826.100(c).

      40.    Plaintiff’s negative antigen test less than fourteen days from direct

exposure to COVID-19, during the incubation period, and while under a medical

provider ordered self-quarantine, is not a justified grounds to reject Plaintiff’s

documentation. 29 CFR § 826.100(c).

      41.    DJJ did not provide Plaintiff an opportunity to correct any alleged

documentation deficiency nor did it provide Plaintiff with the opportunity to provide

the document that the DJJ deemed required documentation prior to denying the

request for leave. See 29 CFR § 826.90(a)(1).

      42.    Defendant DJJ violated the EPSLA by discharging, disciplining, and

discriminatorily retaliating against Plaintiff Hammond because she took and/or

requested paid sick leave under the EPSLA. See 29 CFR § 826.151(a).

      43.    DJJ’s discharge, discipline, and/or discriminatory retaliation against

Plaintiff Hammond because she took and/or requested paid sick leave under the

Emergency Paid Sick Leave Act violates Section 15(a)(3) of the FLSA, 29 U.S.C.

215(a)(3), and allows Plaintiff Hammond to bring a claim under Sections 16 and 17

of the FLSA, 29 U.S.C. 216, 217.

      44.    As a result of DJJ’s violation of Section 215(a)(3) of the FLS and

violation of the Emergency Paid Sick Leave Act, Plaintiff is entitled to the amount

                                         9
       Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 10 of 15




of her unpaid wages, or her unpaid overtime compensation, as the case may be, and

an additional equal amount as liquidated damages. Plaintiff is further entitled legal

or equitable relief, including without limitation employment, reinstatement,

promotion, and removal of the termination notation in her employee records. In

addition to any judgment awarded to Plaintiff, a reasonable attorney’s fee should to

be paid by the DJJ and costs of the action. 29 U.S.C.A. § 216(b). Plaintiff

additionally requests the equitable relief of having the termination taken off of her

record with GA Department of Juvenile Justice. To the extent allowed by law, Plaintiff

additionally requests compensatory damages for emotional distress from being

terminated during a worldwide pandemic right before the holidays, the costs of

finding a new job, punitive damages.

      45.    Plaintiff is additionally entitled to compensatory damages resulting

from her loss of coverage under the DJJ’s group health plan on the same terms as if

the employee did not take leave. See 29 U.S.C. § 2614(c); see also 29 U.S.C. § 1182

and 26 CFR § 54.9802-1(e)(2)(i); 29 CFR § 2590.702(e)(2)(i) and 45 CFR §

146.121(e)(2)(i).

                        COUNT II: Failure to Pay Wages

      46.    Plaintiff incorporates the above paragraphs of her Complaint as if fully

restated herein.




                                         10
       Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 11 of 15




      47.   At all times relevant to this civil action, Plaintiff was a covered

employee under the EPSLA. See 29 CFR § 826.30.

      48.   At all times relevant to this civil action, Defendant was a covered

employer under the EPSLA, which applies to public agencies and state governmental

bodies. See 29 CFR § 826.40.

      49.   Plaintiff qualified for and was entitled to paid sick leave under the

EPSLA because she had been advised by a health care provider to self-quarantine

due to concerns related to COVID-19. See 29 CFR § 826.20.

      50.   Plaintiff provided the DJJ notice of her need for paid sick leave under

the EPSLA. See 29 CFR § 826.90.

      51.   Plaintiff provided the DJJ with the required documentation in support

of her request for paid sick leave under the EPSLA. See 29 CFR § 826.100.

      52.   Plaintiff’s leave documentation started the 14-day quarantine period on

the date that Plaintiff Hammond was directly exposed to COVID-19, rather than the

date of her appointment with a medical provider. This is not a grounds to reject

documentation. An Employer may not require the notice to include documentation

beyond what is allowed by § 826.100. 29 CFR § 826.100(c).

      53.   Similarly, Plaintiff’s attendance at work prior to her appointment with

her medical provider, prior to experiencing COVID-19 symptoms, and prior to her




                                       11
       Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 12 of 15




medical provider ordering she self-quarantine is not a justified grounds to reject

Plaintiff’s documentation. 29 CFR § 826.100(c).

      54.    Plaintiff’s negative antigen test less than fourteen days from direct

exposure to COVID-19, during the incubation period, and while under a medical

provider ordered self-quarantine, is not a justified grounds to reject Plaintiff’s

documentation. See 29 CFR § 826.100(c).

      55.    DJJ did not provide Plaintiff an opportunity to correct any alleged

documentation deficiency nor did it provide Plaintiff with the opportunity to provide

the document that the DJJ deemed required documentation prior to denying the

request for leave. See 29 CFR § 826.90(a)(1).

      56.    Defendant DJJ’s failure to provide paid sick leave violated the EPSLA

and also amounts to a failure to pay Plaintiff minimum wage as required by section

6 of the FLSA, 29 U.S.C. 206. See 29 CFR § 826.151(b).

      57.    Defendant DJJ’s failure to pay Plaintiff minimum wage, gives rise to a

claim under sections 16 and 17 of the FLSA, 29 U.S.C. 216, 217. See 29 CFR §

826.151(b)(1).

      58.    Plaintiff is entitled to the amount of her unpaid wages, or her unpaid

overtime compensation, as the case may be, and in an additional equal amount as

liquidated damages. Plaintiff is further entitled legal or equitable relief, including

without limitation employment, reinstatement, promotion. In addition to any

                                         12
           Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 13 of 15




judgment awarded to the plaintiff, a reasonable attorney’s fee should to be paid by

the defendant, and costs of the action. 29 U.S.C.A. § 216(b).

          59.   Plaintiff is additionally entitled to job restoration. 29 C.F.R. §

826.130(a).

          60.   Plaintiff is additionally entitled to compensatory damages resulting

from her loss of coverage under the DJJ’s group health plan on the same terms as if

the employee did not take leave. See 29 U.S.C. 2614(c); see also 29 U.S.C. 1182 and

26 CFR 54.9802-1(e)(2)(i); 29 CFR 2590.702(e)(2)(i) and 45 CFR 146.121(e)(2)(i).

                              PRAYERS FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays that this Court grant the following

relief:

          a.    That Plaintiff have and recover from Defendant liquidated back pay and

benefits for its denial of leave in violation of the Emergency Paid Sick Leave Act

and also Fair Labor Standards Act;

          b.    That Plaintiff have and recover from Defendant liquidated back pay and

benefits because Defendant terminated Plaintiff’s employment because she

requested and took leave covered by the Emergency Paid Sick Leave Act and also

in violation of the Fair Labor Standards Act from the date of her termination through

trial;




                                           13
       Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 14 of 15




      c.     That Plaintiff have and recover from Defendant front pay because

Defendant terminated Plaintiff’s employment because she requested and took leave

covered by the Emergency Paid Sick Leave Act and also in violation of the Fair

Labor Standards Act;

      d.     That this Court issue other equitable relief such as removal of the

“termination” from Plaintiff’s employment record;

      e.     That Plaintiff have and recover her attorney’s fees and costs of litigation

pursuant all applicable federal laws; and

      f.     Any and other such further relief that this Court or the Finder of Fact

deems equitable and just.


      Jury Trial Demanded



      Respectfully submitted, this 13th day of January, 2021.


                                                    /s/ Douglas Kertscher
                                                    Douglas R. Kertscher
                                                    Georgia Bar No. 416265
                                                    Julie H. Burke
                                                    Georgia Bar No. 448095
Hill, Kertscher & Wharton, LLP
3350 Riverwood Pkwy.
Suite 800
Atlanta, GA 30339
404-953-0995 (ph.)
404-953-1358 (fax)

                                            14
     Case 1:21-cv-00210-TWT Document 1 Filed 01/13/21 Page 15 of 15




drk@hkw-law.com
jb@hkw-law.com




                                  15
